DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

This office action is a response to an application filed on 08/30/2022, in which claims 16-22 are pending and ready for examination.

Response to Amendment
Claims 16-18 and 20-22 are currently amended. Claims 1-15 are cancelled.

Response to Argument
Applicant’s arguments with respect to claims 16-22 in Remarks filed on 08/30/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Zhu (US Pub. 20220070465 A1) in view of Coban (US Pub. 20200344469 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Pub. 20220070465 A1) in view of Coban (US Pub. 20200344469 A1).

Regarding claim 16, Zhu discloses an image decoding method, performed by a decoding apparatus, comprising (Zhu; Para. [0328, 353]. A video encoder/decoder method is used.): 
obtaining a Block-based Delta Pulse Code Modulation (BDPCM) flag representing whether BDPCM is applied to a current block (Zhu; Para. [0179]. A BDPCM flag is determined, wherein the flag indicates whether BDPCM is applied to a current block.); 
obtaining residual information and a BDPCM direction flag representing a prediction direction for the current block based on the BDPCM flag (Zhu; Para. [0170-173, 180]. Residual information and BDPCM direction flag are determined for a current block in accordance with a BDPCM flag.); 
deriving the prediction direction based on the BDPCM direction flag (Zhu; Para. [0180]. A prediction direction is determined in accordance with a BDPCM direction flag.); 
deriving prediction samples of the current block by performing intra prediction according to the derived prediction direction (Zhu; Para. [0170-176]. Block prediction values are determined by intra prediction in accordance with a determined prediction direction.); 
deriving residual samples of the current block based on the residual information (Zhu; Para. [0170-176]. Residual samples are determined for a current in accordance with residual information of BDPCM.); 
deriving reconstructed samples of the current block based on the prediction samples and the residual samples (Zhu; Para. [0170-175]. Reconstructed samples are determined for a current block in accordance with block prediction values and residual samples.); and 
storing an intra prediction mode of the prediction direction derived based on the BDPCM direction flag as an intra prediction mode of the current block (Zhu; Para. [0170-175]. An intra prediction direction/mode in accordance with a BDPCM direction flag is used/stored as an intra prediction mode of a current block, wherein the block prediction is done by copying in a prediction direction in an intra prediction manner. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.), 
wherein based on a value of the BDPCM direction flag being 0, the BDPCM direction flag represents that the prediction direction for the current block is a horizontal direction, and a horizontal intra prediction mode is stored as the intra prediction mode of the current block (Zhu; Para. [0179-180]. For a BDPCM direction flag being 0, the prediction direction for a current block is a horizontal direction. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.), 
wherein based on the value of the BDPCM direction flag being 1, the BDPCM direction flag represents that the prediction direction for the current block is a vertical direction, and a vertical intra prediction mode is stored as the intra prediction mode of the current block (Zhu; Para. [0179-180]. For a BDPCM direction flag being 1, the prediction direction for a current block is a vertical direction. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.).
But Zhu does not specifically disclose wherein a most probable mode (MPM) list of a neighboring block of the current block including the intra prediction mode stored as the intra prediction mode of the current block as a MPM candidate is constructed.
However, Coban teaches wherein a most probable mode (MPM) list of a neighboring block of the current block including the intra prediction mode stored as the intra prediction mode of the current block as a MPM candidate is constructed (Coban; Para. [0007]. Depending on a BDPCM mode direction of a neighboring block (a previous current block ), a corresponding intra-prediction mode direction is included in a MPM list being constructed for a current/future block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhu to adapt a MPM list construction list, by incorporating Coban’s teaching wherein a BDPCM relevant mode direction is used to construct a MPM list, for the motivation to determine intra-prediction mode in accordance with a BDPCM mode (Coban; Abstract.).

Regarding claim 17, modified Zhu teaches wherein when the BDPCM is applied to the current block, and the prediction direction for the current block is the vertical direction, the residual information includes syntax elements for a target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a vertical direction.), 
the syntax elements for the target residual sample represent a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a top neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a top predictor samples neighboring  target/current residual samples in accordance with a BDPCM direction being vertical.),
wherein the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the top neighboring residual sample is derived based on the syntax elements for the target residual sample, a residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the top neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and top predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of top predictor samples and the difference.).

Regarding claim 18, modified Zhu teaches when the BDPCM is applied to the current block, and the prediction direction for the current block is the horizontal direction, the residual information includes syntax elements for a target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a horizontal direction.),
the syntax elements for the target residual sample represent a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a left neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a left predictor samples neighboring target/current residual samples in accordance with a BDPCM direction being horizontal.).

Regarding claim 19, modified Zhu teaches the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the left neighboring residual sample is derived based on the syntax elements for the target residual sample, the residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the left neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and left predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of left predictor samples and the difference.).

Claims 20-21 are directed to an image encoding method, performed by an encoding apparatus comprising a sequence of processing steps that are in symmetric/reverse manner with the processing steps corresponding to the same as claimed in claims 16, 18, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing a bitstream including image information causing a decoding apparatus to perform an image decoding method (Zhu; Para. [0419-420]. Coding system include memory, software and processors for performing coding steps.), the image decoding method comprising a sequence of processing steps corresponding to the same as claimed in claim 16, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Pub. 20220182667 A1) teaches a video coding system that uses updating for counter-
based intra prediction mode.
Nalci (US Pub. 20210203985 A1) teaches a video coding system that uses block-based delta pulse code modulation for video coding.
Pham Van (US Pub. 20200404324 A1) teaches a video coding system that performs signaling for intra coding for video data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485